Read, J.
The plea in substance was that the Saving’s Bank had taken illegal interest, and the notes were consequently void.
The replication in effect denied all this, and insisted that the notes were the property of the plaintiff. So the Court found. After verdict we will not reverse a judgment for mere lack of form, where the whole merits have been put in issue and deter*500mined. But in this case the replication is sufficient even in form.
As to the motion for a new trial, whether that was rightly overruled or not depends upon the facts. These are disclosed in a long bill of exceptions, which does not state that it exhibits all the evidence.
I am not disposed to argue out the facts, but simply content myself with saying that we are not satisfied from any thing appearing upon the record, that the Court erred in their finding.

Judgment affirmed.